This opinion is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 114
In the Matter of Tonawanda Seneca
Nation,
            Appellant,
        v.
Hon. Robert C. Noonan, &c., et
al.,
            Respondents.




            Margaret A. Murphy, for appellant.
            Kate H. Nepveu, for respondent Robert C. Noonan.




GARCIA, J.:
     We are asked on this appeal to determine whether this CPLR
article 78 proceeding was properly commenced in the Appellate
Division.    We hold that because the proceeding was brought
against respondent Judge Robert Noonan in his capacity as a

                                - 1 -
                                 - 2 -                       No. 114

Surrogate's Court Judge, the proceeding should have been
commenced in Supreme Court.*
     This case involves a dispute over real and personal property
subject to the terms of a will executed by a now-deceased member
of petitioner Tonawanda Seneca Nation (the "Nation").
Respondent, a County Court and Surrogate's Court Judge for
Genesee County, presided over proceedings seeking to probate the
will in Surrogate's Court.     The Nation commenced an article 78
proceeding in the Appellate Division, seeking to prohibit Judge
Noonan or any future surrogate in the estate proceeding from,
among other things, "exercising jurisdiction over lands within
the Nation's territory."   The Appellate Division dismissed the
petition on jurisdictional grounds, determining that the
proceeding must originate in Supreme Court because Judge Noonan's
position as Surrogate was not one listed in CPLR 506 (b) (1),
which limits article 78 proceedings that may be commenced in the
Appellate Division to those against Supreme Court Justices and
County Court Judges.
     The Nation argues that because Judge Noonan also serves as a
County Court Judge, CPLR 506 (b) (1) requires that the proceeding
be commenced in the Appellate Division.     We reject this argument
and hold that the determination of venue for an article 78


     *
       We reject the arguments that the matter is moot because we
agree with the Nation that "enduring consequences potentially
flow" from Judge Noonan's orders (Bickwid v Deutsch, 87 NY2d 862,
863 [1995]).

                                 - 2 -
                               - 3 -                         No. 114

proceeding against a multi-bench judge turns on the capacity in
which the judge was serving when taking the challenged action.
Here, where Judge Noonan was acting as Surrogate with respect to
the probate of the will, the Nation's suit challenging those
actions should have been brought in Supreme Court (see CPLR 7804
[b]).
     The Nation cites to our decision in Matter of B.T. Prods. v
Barr in arguing for a contrary result (see 44 NY2d 226 [1978]).
That case is consistent with the conclusion we reach here.     In
B.T. Prods., petitioners challenged the actions of the respondent
County Court Judge sitting as a local criminal court for purposes
of issuing a search warrant, and brought the article 78
proceeding in the Appellate Division (id. at 234).   We concluded
that the respondent Judge was sitting as a local criminal court
by application of CPL 10.10, which authorizes County Court Judges
to sit as a local criminal court for "the limited purpose of
dealing with preliminary matters in criminal proceedings," and so
the challenged conduct occurred as a result of his role as a
County Court Judge.   Accordingly, we held that jurisdiction in
the Appellate Division was proper because the respondent Judge
was "nonetheless still a County Court Judge [and] . . . his power
to sit as a local criminal court [was] derived from his position
as a County Court Judge and . . . [was] part of his authority as
a County Court Judge" (id.).   Here, Judge Noonan's power to sit
as a Surrogate is neither derived from his position nor a part of


                               - 3 -
                                - 4 -                        No. 114

his authority as a County Court Judge, nor is his power as a
Surrogate limited in any respect.   Under Judiciary Law § 184 (2),
a County Judge "shall be and serve as judge of the surrogate's
court," and Judge Noonan was elected as "County Judge and
Surrogate."    Further, under section 2603 of the Surrogate's Court
Procedure Act, "[w]here the county judge is also a judge of the
surrogate's court he [or she] shall be designated as such without
any addition referring to his office as county judge."
Accordingly, Judge Noonan has the full authority of both a
Surrogate and a County Court Judge and this proceeding was
brought against him based on his role as a Surrogate.
     The legislative history of CPLR 506 (b) (1) supports our
reading of that statute's application.   When County Court Judges
were included as officials against whom proceedings must be
commenced in the Appellate Division, the sponsor's memorandum
expressed concern over having a judge "whose principal judicial
duties are civil . . . review the action of a colleague . . .
whose principal duties are criminal" (Sponsor's Mem, Bill
Jacket, L 1957, ch 979 [1979 New York Legis Ann at 46]).    Such a
concern was relevant in B.T. Prods., where under such
circumstances a County Court Judge's actions in a criminal case
otherwise might have been reviewed by those whose principal
duties are civil, but is not present with respect to a County
Court Judge who may also serve as a Surrogate's Court or Family
Court Judge.   Nor is there a concern here about having Supreme


                                - 4 -
                                  - 5 -                             No. 114

Court Justices review the decisions of their peer judges--under
this holding, review by the Supreme Court only occurs where the
challenged decision is made by a judge not serving in the
capacity of a Supreme or County Court Judge.          Moreover, this
approach is consistent with the intent to limit proceedings that
are commenced in the Appellate Division that is evident from the
legislative history (L 1937, ch 526; Third Annual Report of the
Judicial Council at 178, 183 [1937]).
     Venue for an article 78 proceeding against a multi-bench
judge is determined by the capacity in which that judge was
serving when the action that is challenged was taken.           Respondent
in this case was a Surrogate's Court Judge, acting as such in
probating the will at issue, and the proceeding should have been
brought in Supreme Court.
        Accordingly, the order should be affirmed, with costs.
*   *     *   *   *   *   *   *    *      *   *   *     *   *   *     *   *
Order affirmed, with costs. Opinion by Judge Garcia. Chief
Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam and Stein
concur. Judge Fahey took no part.

Decided June 23, 2016




                                  - 5 -